Bleckley, Chief Justice.
1. Laird, the debtor, whose money was garnished in the hands of the East Tennessee, Virginia and Georgia R. R. Co., his debtor, made an affidavit claiming the fund as exempt because consisting of his wages as a day-laborer, and at the same time gave bond to dissolve the garnishment. These two documents are set forth in the reporter’s statement. On a comparison of the bond with the terms of the act of October 15th, 1885, it will be seen that there is some want of strict compliance with the provision of that act. We think, however, that the bond was sufficient to operate as a dissolution of the garnishment, and for this reason that a traverse of the answer of the garnishee was unnecessary. The superior court dismissed the case because the answer was not traversed. It was error to deny the motion to reinstate.
•2. The affidavit of Laird asserting his claim, sufficiently raised the issue as to whether the fund was subject to garnishment or not. There was no need for raising that issue upon the answer of the garnishee, after the debtor himself had come in and raised it by his own affidavit asserting claim to the fund as exempt. The plaintiffs, his creditors, who sued out the garnishment, should have been allowed in the superior court to proceed to trial and condemn the fund if they could.

Judgment reversed.